DATED February 5, 2009 FILED PURSUANT TO RULE 433 REGISTRATION STATEMENT NO. 333-150218 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 7.15% NOTES DUE 2019 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 7.15% Notes Due 2019 Ratings: A (Stable Outlook) by Standard & Poor’s, a division of The McGraw-Hill Companies A2 (Negative Outlook) by Moody’s Investors Service, Inc. A+ (Negative Outlook) by Fitch Ratings Ltd. Ratings may be changed, suspended or withdrawn at any time and are not a recommendation to buy, hold or sell any security Format: SEC Registered-Registration Statement Number 333-150218 Trade Date: February 5, 2009 Settlement Date (Original Issue date): February 12, 2009, which is the fifth business day following the Trade Date. Accordingly, purchasers who wish to trade the Medium-Term Notes on the date hereof or the next business day will be required, because the Medium-Term Notes will not initially settle in T+3, to specify an alternative settlement date at the time of such trade to prevent a failed settlement and should consult their own advisors. Maturity Date: February 15, 2019 Principal Amount: $1,000,000,000 Price to Public (Issue Price): 99.830% All-in-price: 99.355% Pricing Benchmark: UST 3.75% Notes due November 15, 2018 UST Spot (Yield): 2.924% Spread to Benchmark: + 425basis points (4.25%) Yield to Maturity: 7.174% Net Proceeds to Issuer: $993,550,000 Coupon: 7.150% Interest Payment Dates: Interest will be paid semi-annually on the 15th of each February and August of each year, commencing August 15, 2009 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1000 with increments of $1000 thereafter Joint Lead Managers & Bookrunners: Barclays Capital Inc. (25.0%) Citigroup Global Markets Inc. (25.0%) Goldman, Sachs & Co. (25.0%) Co-Managers: BNP Paribas Securities Corp. (3.125%) Commerzbank Capital Markets Corp. (3.125%) Greenwich Capital Markets, Inc (3.125%) ING Financial Markets LLC (3.125%) Mitsubishi UFJ Securities International plc (3.125%) RBC Capital Markets Corporation (3.125%) SG Americas Securities, LLC (3.125%) TD Securities (USA) LLC (3.125%) Billing and Delivery Agent: Citigroup Global Markets Inc. CUSIP: 14912L4E8 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by callingBarclays Capital Inc. at 888-227-2775, ext 2663 or Citigroup Global Markets Inc. at 877-858-5407 or Goldman, Sachs and Co at 866-471-2526
